DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2020-08-07. Claims 1-20 are pending. Claims 1, 8, 15 is/are independent.

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-08-07 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Claim Objections
Claim(s) 8-15 is/are objected to because of the following informalities: The examiner suggests the following corrections:
Claim 8:
Amend the claim to read, in part, as follows "A computer-implemented method , as implemented by a computing resource service provider system , comprising:
Dependent claims 9-15 are objected to for the reasons presented above with respect to objected claims 8 and in view of their dependence thereon.

Summary of Claim Rejections under 35 U.S.C  § 103
The following table summarizes the rejections set forth in detail below of the claims over the prior art.

Claim No.
Lee '943 in view of Phaal '159 
Lee '943 in view of Phaal '159 in view of Herde '291 
Lee '943 in view of Phaal '159 in view of Herde '291 in view of Findlay 2005 
1
[Wingdings font/0xFC]


2
[Wingdings font/0xFC]


3
[Wingdings font/0xFC]


4
[Wingdings font/0xFC]


5
[Wingdings font/0xFC]


6

[Wingdings font/0xFC]

7


[Wingdings font/0xFC]
8
[Wingdings font/0xFC]


9
[Wingdings font/0xFC]


10
[Wingdings font/0xFC]


11
[Wingdings font/0xFC]


12
[Wingdings font/0xFC]


13

[Wingdings font/0xFC]

14


[Wingdings font/0xFC]
15
[Wingdings font/0xFC]


16
[Wingdings font/0xFC]


17
[Wingdings font/0xFC]


18
[Wingdings font/0xFC]


19
[Wingdings font/0xFC]


20

[Wingdings font/0xFC]



Claim Rejections - 35 U.S.C. § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of AIA  35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-12, 15-19 is/are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Publication 20020143943 to Lee et al. (hereinafter "Lee '943") in view of U.S. Patent  6138159 to Phaal (hereinafter "Phaal '159").  Lee '943 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).     Phaal '159 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 1 (independent):
Lee '943 discloses a system (processor(s), memory, computer readable media, storage, executable instructions [Lee '943 ¶ 0014, 0118-0123, Fig. 2])
Lee '943 discloses a route service (web gates and access servers route user authentication flows between identity servers [Lee '943 ¶ 0473-0475])
Lee '943 discloses a computing resource service provider system (where resource is in a resource domain and user is from a different user domain, redirects user to log in at user domain and provides authenticated identity (e.g., by cookie) to resource domain [Lee '943 ¶ 0473-0475])
Lee '943 discloses one or more computing devices, the computing resource service provider system associated with a region, the computing resource service provider system configured with computer-executable instructions that, when executed, cause the computing resource service provider system to perform operations (processor(s), memory, computer readable media, storage, executable instructions [Lee '943 ¶ 0014, 0118-0123, Fig. 2])
Lee '943 discloses obtain a uniform resource location (URL) provided by a user device that identifies a service hosted by the computing resource service provider system (user enters URL [Lee '943 ¶ 0114] for resource [Lee '943 ¶ 0096])
Lee '943 does not disclose redirect the user device to a login page generated by another computing resource service provider system based on information provided by the route service, wherein a user interface depicting the login page displays the URL provided by the user device
However, Lee '943 discloses redirect the user device to a login page generated by another computing resource service provider system based on information provided by the route service, wherein a user interface depicting the login page displays a URL (where resource is in a resource domain and user is from a different user domain, redirects user to log in at user domain and provides authenticated identity (e.g., by cookie) to resource domain [Lee '943 ¶ 0473-0475]; remote identity server services request [Lee '943 ¶ 0348, 0352, 0355-0358, Figs. 36, 43, 45]; login pages [Lee '943 ¶ 0149-0154, 0297]; browser displays pages and their URLs [Lee '943 ¶ 0094-0095])
Lee '943 discloses redirect the user device from the login page to a second page displaying the service hosted by the computing resource service provider system in response to a login being successful, wherein a user interface depicting the second page displays the URL provided by the user device (HTTP redirect in response to login redirects user to resource [Lee '943 ¶ 0408, 0411])
Further:
Phaal '159 discloses redirect the user device to a page generated by another computing resource service provider system based on information provided by the route service, wherein a user interface depicting the page displays the URL provided by the user device (load balancer displays consistent "REFERRAL-URL" while redirecting user to another region [Phaal '159 c. 6 l. 21 – c. 7 l. 13])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lee '943 with the REFERRAL-URL of Phaal '159 to arrive at an apparatus, method, and product including:
redirect the user device to a login page generated by another computing resource service provider system based on information provided by the route service, wherein a user interface depicting the login page displays the URL provided by the user device
A person having ordinary skill in the art would have been motivated to combine them at least because maintaining and displaying the REFERRAL-URL would simplify the user's perception of the web service by abstracting away details of load balancing and redirection.  For example, this would allow a user to bookmark the main REFERRAL-URL, rather than the URL of some ephemeral interstitial page that would only lead to confusion when the user attempted to return to it later.  A person having ordinary skill in the art would have been further motivated to combine them at least because Lee '943 teaches  [Phaal '159 c. 6 l. 21 – c. 7 l. 13] modifying a web service having a displayed URL  [Lee '943 ¶ 0114] such as that of Lee '943 to arrive at the claimed invention; because doing so constitutes use of a known technique (REFERRAL-URL for display purposes [Phaal '159 c. 6 l. 21 – c. 7 l. 13]) to improve similar devices and/or methods (web service having a displayed URL [Lee '943 ¶ 0114]) in the same way; because doing so constitutes applying a known technique (REFERRAL-URL for display purposes [Phaal '159 c. 6 l. 21 – c. 7 l. 13]) to known devices and/or methods (web service having a displayed URL [Lee '943 ¶ 0114]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (web service displays to user [Lee '943 ¶ 0114] persistent REFERRAL-URL [Phaal '159 c. 6 l. 21 – c. 7 l. 13]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 2 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 discloses the other computing resource service provider system is associated with a directory corresponding to an organization of a user operating the user device (HTTP redirect in response to login redirects user to resource [Lee '943 ¶ 0408, 0411])
Per claim 3 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 discloses the computing resource service provider system is located in a first region, and the other computing resource service provider system is located in a second region different than the first region (where resource is in a resource domain and user is from a different user domain, redirects user to log in at user domain and provides authenticated identity (e.g., by cookie) to resource domain [Lee '943 ¶ 0473-0475]; remote identity server services request [Lee '943 ¶ 0348-0349, 0352, 0355-0358, Figs. 36, 43, 45]; identity server is, e.g., an LDAP directory [Lee '943 ¶ 0127, 0141-0149-0154, Fig. 5])
Per claim 4 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 discloses the URL comprises at least one of a name of an organization of a user operating the user device or the service hosted by the computing resource service provider system (resource URL contains an organization name [Lee '943 ¶ 0097-0102])
Examiner finds that whether this portion of the URL is, in fact, the name of an organization or is merely a consistent text string used to map between associated devices amounts to nonfunctional printed matter and is thus entitled to no patentable weight.  See MPEP § 2111.05.  As a matter of functionality, the name of an organization works no better than the name of a person, an adverb, or a nonce.  Nevertheless, Lee '943 discloses such an organization name.
Per claim 5 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 does not disclose a browser application of the user device displays the user interface depicting the login page and the user interface depicting the second page, and wherein a URL bar of the browser application remains static whether the user interface depicts the login page or the second page
However, Lee '943 discloses a browser application of the user device displays the user interface depicting the login page and the user interface depicting the second page, and wherein a URL bar of the browser application displays URLs when the user interface depicts the login page or the second page (login pages [Lee '943 ¶ 0149-0154, 0297]; browser displays pages and their URLs [Lee '943 ¶ 0094-0095]; resource web page [Lee '943 ¶ 0096)
Further:
Phaal '159 discloses a browser application of the user device displays the user interface depicting a first page and the user interface depicting the second load balanced page, and wherein a URL bar of the browser application remains static whether the user interface depicts the first page or the second page (load balancer displays consistent "REFERRAL-URL" while redirecting user to another region [Phaal '159 c. 6 l. 21 – c. 7 l. 13])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lee '943 with the REFERRAL-URL of Phaal '159 to arrive at an apparatus, method, and product including:
a browser application of the user device displays the user interface depicting the login page and the user interface depicting the second page, and wherein a URL bar of the browser application remains static whether the user interface depicts the login page or the second page
Per claim 8 (independent):
Lee '943 discloses a computer-implemented method, as implemented by a computing resource service provider system one or more computing devices, the computing resource service provider system configured with specific executable instructions (processor(s), memory, computer readable media, storage, executable instructions [Lee '943 ¶ 0014, 0118-0123, Fig. 2])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 9 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 10 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 11 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 12 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 15 (independent):
Lee '943 discloses a non-transitory computer storage system comprising a non-transitory storage device, said computer storage system having stored thereon executable program instructions that direct a computing resource service provider system to at least (processor(s), memory, computer readable media, storage, executable instructions [Lee '943 ¶ 0014, 0118-0123, Fig. 2])
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 1 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 16 (dependent on claim 15):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 2 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 17 (dependent on claim 15):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 3 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 18 (dependent on claim 15):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 4 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 19 (dependent on claim 15):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 5 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 7, 14 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee '943 in view of Phaal '159  in view of U.S. Publication 20070233291 to Herde et al. (hereinafter "Herde '291").  Herde '291 is prior art to the claims under 35 U.S.C. § 102(a)(1) and 35 U.S.C. § 102(a)(2).
Per claim 7 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 does not disclose the service hosted by the computing resource service provider system is a news service
However, Lee '943 discloses the service hosted by the computing resource service provider system is any service addressable with a URL ("resource can be anything that is possible to address with a uniform resource locator" [Lee '943 ¶ 0096])
Further:
Herde '291 discloses the service hosted by the computing resource service provider system is a news service (news service [Herde '291 ¶ 0047, 0036, 0085, 0161, 0302])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lee '943 with the content delivery network (CDN) for delivering a news service of Herde '291 to arrive at an apparatus, method, and product including
the service hosted by the computing resource service provider system is a news service
A person having ordinary skill in the art would have been motivated to combine them at least because news services are useful to and popular with millions of users and a CDN is an efficient scheme for scaling a popular service to efficiently and reliably reach millions of users in widely dispersed regions.  For example, this would allow a user to bookmark the main REFERRAL-URL, rather than the URL of some ephemeral interstitial page that would only lead to confusion when the user attempted to return to it later.  A person having ordinary skill in the art would have been further motivated to combine them at least because Lee '943 teaches  [Herde '291 ¶ 0047, 0036, 0085, 0161, 0302] modifying a web service [Lee '943 ¶ 0114] such as that of Lee '943 to arrive at the claimed invention; because doing so constitutes use of a known technique (CDN for delivering a news service [Herde '291 ¶ 0047, 0036, 0085, 0161, 0302]) to improve similar devices and/or methods (web service [Lee '943 ¶ 0114]) in the same way; because doing so constitutes applying a known technique (CDN for delivering a news service [Herde '291 ¶ 0047, 0036, 0085, 0161, 0302]) to known devices and/or methods (web service [Lee '943 ¶ 0114]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (web service [Lee '943 ¶ 0114] uses CDN for delivering a news service [Herde '291 ¶ 0047, 0036, 0085, 0161, 0302]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Still further, Examiner takes Official Notice that providing a news service over HTTP was well-known to persons of ordinary skill in the art at the time.  See, e.g., U.S. Publication 20060059564 to Tan et al. (hereinafter "Tan '564") at ¶ 0034; Herde '291 ¶ 0047, 0036, 0085, 0161, 0302.
Per claim 14 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 7 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Claim(s) 6, 13, 20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee '943 in view of Phaal '159 in view of Andrew Findlay, LDAP Schema Design, retrieved 2019-08 from https://www.skills-1st.co.uk/papers/ldap-schema-design-feb-2005/ldap-schema-design-feb-2005.pdf (2005-02) (hereinafter "Findlay 2005") in view of Herde '291 .  Findlay 2005 is prior art to the claims under 35 U.S.C. § 102(a)(1).
Per claim 6 (dependent on claim 1):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference
Lee '943 does not disclose the route service includes a first mapping of an organization name with a domain name system (DNS) entry and a second mapping of the DNS entry with an address of a content delivery network (CDN), wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping
However, Lee '943 discloses the route service includes a first mapping of an organization name with a identity provider entry and a second mapping of the identity provider entry with an address of a content delivery entry, wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping  (resource URL contains an organization name [Lee '943 ¶ 0097-0102]; maps resource URL to policy domain and maps policy domain to host addresses [Lee '943 ¶ 0432-0433; see also ¶ 0436-0467, Fig. 69]; "resource can be anything that is possible to address with a uniform resource locator" [Lee '943 ¶ 0096])
Further:
Herde '291 discloses the route service includes a first mapping of an identity provider entry and a second mapping of the identity provider entry with an address of a content delivery network (CDN), wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping (redirects user from login page to node of CDN [Herde '291 ¶ 0200, 0256-0257, Fig. 8])
For the reasons detailed above with respect to claim 1, it would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lee '943 with the REFERRAL-URL of Phaal '159 to arrive at an apparatus, method, and product including:
the route service includes a first mapping of an organization name with identity provider entry and a second mapping of the identity provider entry with an address of a content delivery network (CDN), wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping
Further:
Findlay 2005 discloses the route service includes a first mapping of an organization name with a domain name system (DNS) entry and a second mapping of the DNS entry with an address of a content management system, wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping (maps organization name to DNS entry to directory server for convenience [Findlay 2005 p. 3-5]; DNS maps to content management system [Findlay 2005 p. 18, 5])
It would have been obvious to a person having ordinary skill in the art (1) before the effective filing date of the claimed invention and (2) before the invention was made to have modified Lee '943 with the mapping scheme of Findlay 2005 to arrive at an apparatus, method, and product including
the route service includes a first mapping of an organization name with a domain name system (DNS) entry and a second mapping of the DNS entry with an address of a content delivery network (CDN), wherein the computer-executable instructions that, when executed, further cause the computing resource service provider system to redirect the user device to the login page based on at least one of the first mapping or the second mapping
A person having ordinary skill in the art would have been motivated to combine them at least because a simple convention as to mapping of basic server names would prevent lost connections and enable lookups to function.  For example, this would allow a user to bookmark the main REFERRAL-URL, rather than the URL of some ephemeral interstitial page that would only lead to confusion when the user attempted to return to it later.  A person having ordinary skill in the art would have been further motivated to combine them at least because Lee '943 teaches  ("Avoid renaming things" [Findlay 2005 p. 3-5]) modifying a web service [Lee '943 ¶ 0114] such as that of Lee '943 to arrive at the claimed invention; because doing so constitutes use of a known technique (lookup server name mapping [Findlay 2005 p. 3-5]) to improve similar devices and/or methods (web service [Lee '943 ¶ 0114]) in the same way; because doing so constitutes applying a known technique (lookup server name mapping [Findlay 2005 p. 3-5]) to known devices and/or methods (web service [Lee '943 ¶ 0114]) ready for improvement to yield predictable results; and because the modification amounts to combining prior art elements according to known methods to yield predictable results.  Here, (1) the prior art included each element (as detailed above); (2) one of ordinary skill in the art could have combined the elements as claimed by known methods, and in this combination, each element merely performs the same function as it does separately (DNS lookup with server name mapping [Findlay 2005 p. 3-5] locates directory service instances for web service authentication [Lee '943 ¶ 0114]); (3) one of ordinary skill in the art would have recognized that the results of the combination were predictable; and (4) other considerations do not overcome this conclusion.
Per claim 13 (dependent on claim 8):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.
Per claim 20 (dependent on claim 15):
Lee '943 in view of Phaal '159 discloses the elements detailed in the rejection of claim 15 above, incorporated herein by reference
The remaining limitations of the claim(s) correspond(s) to features of claim(s) 6 and the claim(s) is/are rejected for the reasons detailed with respect to those claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494